                                                                              CLERK'
                                                                                   S OFFICE U.S.DISX COURT
                                                                                     AT ROANOKE,VA
                                                                                          FILED
                      IN THE UNITED STATESDISTRICT COURT                             MAt 2i 2219
                      FO R TIIE W ESTER N DISTRICT O F VIRG IN IA                 JULI
                                                                                     A c,            Rjç
                                  RO A NO K E D IW SIO N                         BK
                                                                                     D

M ICHAEL JAM AI,SUTTON                              CivilA ction No.7:19CV 00256
       Plaintiff,
                                                    M EM O R AN DU M OPINIO N
V.
                                                    By: H on.G len E Conrad
U.S.P.LEE M EDICAL STAFF,c M z.,                    SeniorU nited StatesD istrictJudge
       D efendants.


       Plaintiff,proceeding pro se. filed a civil rights com plaint, pursuant to Bivens v. Six

UnknownNamedAzentsofFed.Bureau ofNarcotics,403 U.S.388 (1971). By orderentered
M arch 25, 2019,the courtdirected plaintiff to return to the court w ithin 20 days an inm ate

accountform and a certifed copy ofplaintiff's trustfund account statem ent for the six-m onth

period im m ediately preceding the tiling ofthe complaint,obtained from the appropriate prison

officialof each prison atwhich plaintiff is orw as confined during that six-m onth period. The

court's orderalso directed plaintiffto notify the courtin w riting çsim m ediately upon plaintiffs

transfer or release''ofhis new address. Order 3,ECF N o.3. By letterdated A pril2,2019,the

courtexpressly inform ed plaintiff thatim m ediately after he w as released,he should advise the
                                                                                            '
                                                                    .
courtofhis currentaddress. The court'sM arch 25 orderw arned plaintiffthata failure to comply

withtheseconditionswouldresultindismissalofthisactionwithoutprejudice.
       M ore than the 20 dayshave elapsed,and plaintiffhas failed to provide allofthe required

tinancialrecords. A lthough he previously advised the courtofhis expected release on A pril3,

2019, since that date, he has not provided the court w ith his current m ailing address.

Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecasefrom theactive
docketofthe court.

       lf the plaintiff w ishes to proceed with this action,he m ustfile a motion w ithin 30 days

f'
 rom its dism issal,asking the courtforreinstatementofthe case and explaining w hy he failed to
comply w1t11lecoM 'scondiions. Ifheisno longerin prisow he willalso haveto prepaythe

fullflling co* of$400 orftle anew applicafon to proceedï formapaupeds.including his
cuaentGnanclalinfo= atlon.
                          4
      The Clerk isdirected to send a copy oftlzls M emo= dum Oplnlon and accompr ying

Ordertoplnlnflm
      Ex'rER:TMs @++          dayofMay,2019.



                                             SenlorUnited StatesDisklctJudge
